Citation Nr: 1117746	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  05-29 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for claimed peripheral neuropathy of the right and left upper extremities.

2.  Entitlement to service connection for claimed peripheral neuropathy of the right and left lower extremities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2004, March 2005, and August 2005 rating decisions issued by the RO.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) during a videoconference hearing in October 2007; a copy of the transcript is in the record.

The issues were remanded in March 2008 for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran asserts that he has had peripheral neuropathy for several years, which is related to his service in Vietnam, to include as due to Agent Orange exposure. 

A February 2005 VA treatment record show that the Veteran complained of tingling and burning in his feet for several years.  The Veteran reported that he was exposed to Agent Orange during his service in Vietnam.  The impression was peripheral neuropathy may be secondary to Agent Orange.

A March 2005 VA treatment record reflects that the Veteran complained of tingling in his legs when he stood or walked a lot.  He also complained of a right upper extremity discomfort and numbness that occurred when he drove or lay down.  He reported that both hands would go numb when he drove.  The examiner indicated the Veteran had a history of peripheral neuropathy/radiculopathy of unknown etiology.  The examiner reported that it was hard to differentiate between the two and suggested that further tests be performed.

During a March 2005 VA Agent Orange consult, the examiner noted that the Veteran complained of chronic peripheral neuropathy.  The examiner explained that chronic peripheral neuropathy has not been linked to Agent Orange exposure.

June 2005 VA nerve conduction studies and an electromyography (EMG) report showed findings suggestive of motor/sensory peripheral neuropathy in the right upper extremity and bilateral lower extremity tested areas.  The studies also showed findings suggestive of superimposed right median neuropathy at the wrist (carpal tunnel syndrome) of moderate severity.   Findings were also suggestive of acute L5-S1 radiculopathy. Chronic neurogenic findings in the right L5-S1 areas were likely due to chronic L5-S1 radiculopathy; but, could also be due to peripheral neuropathy.

A March 2006 VA neurology consult reflects that the Veteran reported a long history of low back pain.  He had radiculopathy in both lower extremities, especially on the right.  He also complained of shoulder pain on the right side.  The examiner noted previous treatment records showing carpal tunnel syndrome and acute radiculopathy on the right.  The examiner diagnosed lumbar radiculopathy related to the Veteran's spinal stenosis.  Remaining treatment records reference radiculopathy in the lower and upper extremities of unknown etiology.

As noted in the March 2008 Board remand, the Veteran was afforded a VA examination in February 2010.  The VA examiner concluded, in part, that it was as likely as not that the herbicide exposure may have been a cause of his neuropathy, but that his clinical profile of ongoing symptoms does not fit the current definition of a transient neuropathy that resolves within two years of onset.  The examiner's rationale is flawed in that she applied the presumption to render a positive nexus opinion when the presumption was not applicable.

The Board observes that the disorders granted presumptive service connection under 38 C.F.R. § 3.309(e) for Agent Orange exposure are specified with precision. In this regard, the Board notes that only "acute" and "subacute" peripheral neuropathy are enumerated under 38 C.F.R. § 3.309(e).  Specifically, the term "acute" and "subacute" have been legally defined as "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  See 38 C.F.R. § 3.309(e) (2010).  

Moreover, the VA examiner's opinion is speculative.  Such a conditional relationship, in this case, denoted by the use of the word "may," is simply too speculative to support a grant of service connection.  See, e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence.).

"A remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because VA failed to assure compliance with the Board's March 2008 remand instructions, and because to date a VA examiner has not provided a satisfactory opinion regarding whether the Veteran's peripheral neuropathy is related to service, to include as due to Agent Orange exposure, the claim must again be remanded for an additional opinion.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  (Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  As such, the Board has no discretion and must again remand this claim for another examination and opinion.

The record reflects that the Veteran applied for Social Security Administration (SSA) disability benefits in October 2009.  There is no evidence of VA having made efforts to obtain these records.  SSA records must be obtained before a decision on the claims can be made.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  Similarly, outstanding VA medical records should be obtained on remand.

Further, the claims file reflects that the Veteran filed a worker's compensation claim for neck and low back pain.  (See July 2009 VA treatment record).  The Veteran injured himself at work in August 2008 and has had two spinal surgeries as a result.  (See July 2009 VA treatment record).  The VA claims file does not include records associated with the Veteran's worker's compensation claim which may be pertinent to his VA claims.  As such, those records should be obtained and associated with the claims file.

The Board regrets the delay associated with this REMAND, especially considering that these matters were the subject of a previous remand; however, the Board believes that it is necessary to ensure the Veteran is afforded due process and adequate consideration with regard to his claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Asheville VA Medical Center all outstanding records of evaluation and treatment for the appellant, since February 25, 2010.  All records or responses received should be associated with the claims file.

2.  Request from SSA copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claim for disability/supplemental income benefits from SSA submitted on behalf of the Veteran.  All records/
responses received should be associated with the claims file.  If records are unavailable, SSA should so indicate.  If unsuccessful, the veteran should be accorded the opportunity to furnish such records directly to SSA.  

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to his appeal that is not currently of record.  Specifically request that the Veteran provide authorization to enable VA to obtain worker's compensation records, particularly those associated with an August 2008 job-related injury.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completion of 1, 2 and 3 above, arrange for the Veteran to undergo VA neurological examination, by an appropriate physician, at a VA medical facility, to ascertain the etiology of any neurological disorder of the upper and/or lower extremities found on examination.  The entire claims file must be made available to the physician designated to examine the Veteran, along with copies of the March 2008 remand and this remand, and the examination report should include discussion of the Veteran's documented medical history, assertions and testimony.  All indicated tests and studies should be accomplished (with all findings made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail and correlated to a specific diagnosis.

Following a review of the relevant medical evidence in the claims file, the medical history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that any neurological disorder of the upper and/or lower extremities found on examination, (1) is the result of disease or injury incurred or aggravated during the Veteran's active duty, to include exposure to herbicides, or (2) had its onset within one year of his discharge from service (on June 25, 1970).  The Board notes that "acute" and "subacute" peripheral neuropathy due to exposure to herbicides means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.

The examiner should clearly outline the rationale for any opinion expressed, to include discussion of the February 2010 VA examiner's opinion and lay evidence.  If any requested medical opinion cannot be given, the examiner should state the reason why.

5.  After completion of the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal, in light of all pertinent evidence and legal authority.  If the Veteran fails, without good cause, to report to any scheduled examination, in adjudicating the claims, the VA should apply the provisions of 3.655 (2010), as appropriate.  If any determination remains adverse, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


